DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-5 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications JP 2018-098193, filed on 05/22/2018.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/28/2019 and 08/04/2021 are being considered by the examiner.
Claim Objections
3.	Claims 1 -5 are objected to because of the following informalities:  
Claims 2 and 5 recite “the number of inquiry signals” should be replaced with –a number of inquiry signals—
Claims 2 and 5 recite “the number of available parking spaces” should be replaced with –a number of available parking spaces—
Claim 3  recites “a vehicle owned should be replaced with –the vehicle owned—
Claim 3 recites “has been sent as a vehicle” should be replaced with -- has been sent as the vehicle”
Claim 3 recites “an available parking space” should be replaced with –the available parking space--
Claim 4 recites “selects a vehicle” should be replaced with –selects the vehicle--
”Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 2 is directed to a ride-sharing assistance apparatus/system. The claims are directed to a machine (i.e., apparatus/system), which is a statutory category. Independent claim 5 is directed to method claim (Step 1: yes)

These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims recite additional elements (terminals and ride-sharing assistant apparatus) (claims 1 and 5) and processor and communication circuitry (claim 2), where processor 
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 1, 2 and 5 are ineligible.
Dependent claims 3-4
Step 1: Claims 3-4 includes the steps of “refer to information” in claim 3 and “select a vehicle” in claims 3 and 4.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims recite additional elements (terminals, processor and communication circuitry), where processor is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea.
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies 
The additional limitations recited in the dependent claims 3-4 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-5 are not patent eligible. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 2 and 5, recite the limitation “ride-sharing assistance apparatus capable of communicating” the use of functional language “capable of” in a claim may fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite. 
With regards to claims 1, 2 and 5, recite the limitation “available parking spaces with a certain range”, it is unclear what the applicant mean by certain range is it travelling 
Claims 3-4 are also rejected under 112(b) for being dependent of rejected claim 1.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JP2013-30016 to Fumiaki (English translation).
11.	Regarding claims 1, 2 and 5, Fumiaki discloses a ride-sharing assistance apparatus and method, and a ride-sharing assistance system (vehicle rental system see at least Fig. 1) comprising 
a plurality of terminals (plurality of mobile terminals 300 see at least [¶ 13] and Fig. 1) and a ride-sharing assistance apparatus capable of communicating with each of the plurality of terminals (the management device 200 in communication with mobile 
wherein the ride-sharing assistance apparatus sends, when a number of inquiry signals received from at least two terminals of the plurality of terminals for requesting inquiry about a parking space available at a same destination is greater than a vacancy reference value in accordance with a number of available parking spaces within a certain range from the destination (the system check the number on available spaces in parking lot/destination within the area and when determined that there is not enough parking spaces available at destination, and the parking lot is closest to the predetermined number of vehicles is parked, that means the number is greater than the vacancy reference then the system send a notification to mobile terminal users to share a vehicle, examiner interpreting the parking lots as destination see at least [¶ 07, 56-60, 119-120] and Fig. 12), 
a suggestion signal for suggesting ride-sharing on a vehicle owned by any one of users of the at least two terminals, from which the inquiry signal has been sent, to each of the at least two terminals from which the inquiry signal has been sent (the system sends notification for the users that are using mobile terminals to share a vehicle, the examiner is interpreting the user (mobile terminal) of the vehicle as the vehicle owner see at least [¶ 07, 104-120] and Figs. 1-12).  

12.	Regarding claim 3, Fumiaki discloses wherein the processor is further configured to refer to information on a vehicle owned by each of the users of the at least two terminals from which the inquiry signal has been sent and information on an available 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2013-30016 to Fumiaki (English translation) in view of US2017/0069146 to Sun et al.
16.	Regarding claim 4, Fumiaki discloses, wherein the information on the vehicle includes at least one item of comfort, fuel economy, and accident history of the vehicle (the system store information about the vehicles including the history of state information of the vehicle, that means history of vehicle including accident see at least [¶ 13, 34 & 42]), and 
which are owned by the users of the at least two terminals from which the inquiry signal has been sent and which can be parked in the available parking space, as the vehicle to be used for the ride-sharing (see at least [¶ 07, 42, 56-60, 75 & 104-120] and Fig. 12), 

Fumiaki does not explicitly disclose the limitation of the processor selects a vehicle for which a sum of evaluation values for the at least one item is maximum from among the vehicles.
However, Sun is directed to vehicle rental decision system. Sun discloses the system identify each vehicles in the fleet and select the vehicle with best average fuel consumption, that maximum cost saving with regard to fuel consumption (see at least [¶ 52-53]). Therefore, from the teaching of Sun, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fumiaki to use the technique of selecting the vehicle with best average fuel consumption similar to that of the teaching of Sun in order to enhance the cost saving.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHID BENDIDI/Primary Examiner, Art Unit 3667